8 N.Y.3d 915 (2007)
In the Matter of GEORGE O'DONNELL, Appellant,
v.
MICHAEL BLOOMBERG, as Mayor of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 5, 2007.
Decided March 29, 2007.
Motion, insofar as it seeks leave to appeal from the order of the Appellate Division denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.